EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 

Response and Claim Status
The instant Office action is responsive to the interview conducted December 23, 2020 (the “Interview”) and the response received December 30, 2020 (the “Response”).  In response to the Interview and the Response, the previous (1) rejection of claims 1–9, 14–22, and 24 under 35 U.S.C. § 112(b); and (2) rejection of claims 1–6, 8, 9, 14–22, and 24 under § 103
are WITHDRAWN.
Claims 1–11, 13–22, and 24 are pending.

Information Disclosure Statement (IDS)
The IDS filed March 11, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1–11, 13–22, and 24 allowed.
Regarding claim 1, while Madanapalli teaches receiving, by a software module of a cloud server (fig. 1, items 101, 110) and from a client device (fig. 1, item 130), a file identifier (“an identifier for the file being read” at ¶ 21; “an identifier for the file being created, deleted, or written to” at ¶ 22) of a file (“a particular file stored with a cloud storage provider” at ¶ 21; “the file being created, deleted, or written to” at ¶ 22; “migrate files” at ¶ 78) and an authorization token 
Regarding claim 10, while Madanapalli teaches an application program (“Google DriveTM, Dropbox®, or OneDrive®  from Microsoft, Inc.” at ¶ 62) is installed to an application storage module from an application database (fig. 1, items 1221–3), the prior art of record does not teach or suggest wherein the application program is dynamically installed to the application storage module from an application database that is external to a plurality of virtual machines responsive to a determination that the application program is not available within a virtual machine.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20160344745 A1; US 10114966 B2; and US 10298678 B2.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449